                       UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF NORTH CAROLINA
                        CIVIL ACTION NO. 1:19-cv-00924

MICHAEL B. JONES                            )
                                            )
     Plaintiff,                             )
                                            )
v.                                          )        BRIEF OF DEFENDANTS
                                            )         CITY PLAZA, LLC AND
CITY PLAZA, LLC,                            )    IN SUPPORT OF ITS MOTION TO
T.E. JOHNSON & SONS, INC., and              )               DISMISS
ONLINE INFOMRATION SERVICES,                )
INC.                                        )
                                            )
     Defendants.                            )

                            STATEMENT OF THE CASE

       On September 9, 2019, Plaintiff instituted this action against the Defendants,

seeking compensatory and punitive damages from Defendants City Plaza, LLC (“City

Plaza”) and T.E. Johnson & Sons, Inc. (“Johnson”) for alleged violations of the North

Carolina Tenant Security Deposit Act and the North Carolina Debt Collection Practices

Act. Plaintiff also brought causes of action against Online Information Services, Inc.

(“Online”) for alleged breach of the Fair Debt Collection Practices Act, the North

Carolina Collection Agency Act, and the Fair Credit Reporting Act. On November 20,

2019 Defendant City Plaza filed a motion to dismiss the Complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure, for failure to state a claim upon which

relief may be granted. That motion is currently before the Court.




      Case 1:19-cv-00924-NCT-JLW Document 16 Filed 11/21/19 Page 1 of 14
                            STATEMENT OF THE FACTS

        City Plaza owns a building known as the Village Lofts, located in Winston-Salem,

North Carolina, which building contains several residential dwelling units that City Plaza

leases to third parties. Compl. ¶ 5. Johnson manages the Village Lofts for City Plaza.

Id. at ¶ 8.

        In May 2017, Plaintiff Jones rented apartment unit 306 of the Village Lofts. Id. at

¶ 22. The lease term began on June 30, 2017 and terminated May 31, 2018. Id. at ¶ 23.

The stated rent for the unit was $880 per month. The rent was reduced by an $85 move

in concession and a $42 parking concession. Id. at ¶ 24. The lease also provided for a

$200 security deposit which Plaintiff Jones paid. Id. at ¶ 25.

        In November 2017, Jones gave notice of termination of the lease, occasioned by

his mother’s unexpected passing. Id. at ¶¶ 26-27. Plaintiff Jones paid rent for December

2017 and vacated unit 306 on December 19, 2017. Id. at ¶¶ 28-29.

        Johnson obtained a new tenant to lease unit 306 on January 6, 2018, with a rent of

$795 monthly. Id. at 30-31.

        Following re-let of the unit, on January 30, 2019, Johnson sent an accounting of

amounts due and owing by Plaintiff to City Plaza and Johnson as a result of Plaintiff

Jones’ early termination of the lease. Id. at ¶ 33. The costs Johnson applied to Plaintiff’s

security deposit were supported by a contractor’s invoice, noting the work included in

readying unit 306 for reletting included painting, cleaning, and making ready for release.

Id. at ¶ 37.



                                             2



      Case 1:19-cv-00924-NCT-JLW Document 16 Filed 11/21/19 Page 2 of 14
       When Plaintiff Jones refused to pay the amounts owing, Johnson reported to

Defendant Online Plaintiff’s failure to pay the amounts due. Id. at ¶ 50. Online is a

collection agency licensed to do business in North Carolina. Id. at ¶ 13. Online also

makes information available to industry groups about alleged persons with bad debt. Id.

at ¶¶ 16-17. Online then reported Plaintiff Jones’ refusal to pay the amounts due to credit

agencies. Id. at ¶ 51.

                              QUESTIONS PRESENTED

       I.     IS DEFENDANT CITY PLAZA LIABLE UNDER THE NORTH
              CAROLINA TENANT SECURITY DEPOSIT ACT WHEN THE
              DEPOSIT WAS APPROPRIATELY APPLIED AS OUTLINED IN THE
              ACT?

       II.    IS DEFENDANT CITY PLAZA LIABLE UNDER THE NORTH
              CAROLINA DEBT COLLECTION PRACTICES ACT WHEN THEY
              APPROPRIATELY APPLIED THE DEPOSIT AS OUTLINED IN THE
              NORTH CAROLINA TENANT SECURITY DEPOSIT ACT?

                                   ARGUMENT

       I.     THE CLAIMS ASSERTED AGAINST CITY PLAZA IN COUNT ONE
              UNDER THE NORTH CAROLINA TENANT SECURITY DEPOSIT
              ACT DO NOT STATE A CLAIM FOR RELIEF.

       A motion made pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

should be granted if a Plaintiff fails to allege facts that would entitle him to relief.

McCleary-Evans v. Maryland Dept. of Transp., 780 F.3d 582 (4th Cir. 2015), cert. denied,

136 S. Ct. 1162 (2016). A claimant must make a short and plain or clear statement of his

claim showing he is entitled to relief. Federal R. Civ. P. 8(a)(2). He must also allege

facts sufficient to state each element of his claim. McCleary-Evans, 780 F.3d at 585. He

must provide “more than labels and conclusions” and must state more than “an

                                            3



     Case 1:19-cv-00924-NCT-JLW Document 16 Filed 11/21/19 Page 3 of 14
unadorned, the-defendant-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). A “formulaic recitation of the elements of a cause of action will not do.” Id. A

court is not “bound to accept as true legal conclusions couched as a factual allegation.”

Id. Thus, a complaint “armed with nothing more than legal conclusions” will not suffice.

Id. “To survive a motion to dismiss, a complaint must contain sufficient factual matter . .

. to state a claim that is plausible on its face.” Id. In the case before this Court, Plaintiff

Jones has prepared a complaint full of legal conclusions, and the limited facts included

demonstrate that no claim has been asserted against Defendants City Plaza and Johnson.

       A. Defendant City Plaza and Johnson Is Not Liable to Plaintiff under the North
          Carolina Tenant Security Deposit Act Because Plaintiff’s Security Deposit
          Was Appropriately Applied the in Accordance with the Act.

       Chapter 42 of the North Carolina General Statues sets forth the laws governing

rental of residential properties and the permitted uses of security deposits. Specifically,

N.C.G.S § 42-51(a)(3) permits the lessor to use the security deposit for “damages as the

result of the nonfulfillment of the rental period” (nonpayment of rent). § 42-51(a)(5)

allows the deposit to be used additionally for the “costs of re-renting the premises after

breach by the tenant.”

       If the deposit is not used in its entirety as provided in N.C.G.S. § 42-51, the

deposit (or any remaining balance) must be returned to the tenant upon termination of the

lease, and the landlord must provide a written notice to the tenant itemizing the

application of the deposit.     N.C.G.S. § 42-52.      “the landlord may not withhold as

damages part of the security deposit for conditions that are due to normal wear and tear.”

Id.

                                              4



      Case 1:19-cv-00924-NCT-JLW Document 16 Filed 11/21/19 Page 4 of 14
       Defendant City Plaza Is Not Liable to Plaintiff under the North Carolina Debt

Collection Practices Act because Johnson Appropriately Applied the Security Deposit in

Accordance with the North Carolina Tenant Security Deposit Act. Plaintiff has not

alleged any wrongful conduct committed by City Plaza, its employees or its officers. City

Plaza retained Johnson, an experienced in capable manager of residential rental

apartments, to manage the Village Lofts owned by City Plaza. For the purposes of this

motion the factual allegations are taken as true. The purported conclusions of law are not

accepted as true but are for this court to determine.

       Plaintiff bases COUNT ONE on the North Carolina Tenant Security Deposit Act,

N.C.G.S. §§ 42-50, et seq. The statute enumerates eight items that may be charged

against the tenant security deposit. The primary item at issue here is “[t]he cost of re-

renting the premises after breach by the tenant, ….” N.C.G.S. § 42-51(5). The

interpretation of the statute, and this provision in particular, is the heart of the issues in

this case. This defendant has not found any cases on point on this issue in North

Carolina, or similar statues in other jurisdictions, so this may be a matter of first

impression.

       Johnson sent a letter dated January 30, 2018, Exhibit C to the Complaint (Doc. 1-

3), as its statutorily required accounting to itemize any damage, and show to the tenant

the application of the security deposit. Nowhere in the letter did Johnson itemize

“damages” much less damages that were due to “normal wear and tear.” What Johnson

did identify were its actual “costs to re-rent the premises.” Johnson supplied Plaintiff

with the itemized invoice from the contractor who performed the services. (Doc. 1-6, p.

                                                5



      Case 1:19-cv-00924-NCT-JLW Document 16 Filed 11/21/19 Page 5 of 14
23). The costs incurred for the services were identified as repainting the apartment,

cleaning the apartment, replacing the drip pans on the stove and replacing the air filter for

the HVAC system.

       Plaintiff alleges in his Compl. ¶38 the following:

              38. Repainting, cleaning, and replacing the drip pans and air filter in

              an air -conditioning unit are tasks that landlords routinely perform

              between tenants, and thus constitute "normal wear and tear" within the

              meaning of § 42·52. (Emphasis added)

       In considering a motion to dismiss pursuant to rule 12(b)(6), Plaintiff is bound by

the allegations in his Complaint. Therefore, the court should accept as true for purposes

of this motion that “[r]epainting, cleaning, and replacing the drip pans and air filter in an

air-conditioning unit are tasks that landlords routinely perform between tenants.” Compl.

§38. The court need not accept the erroneous conclusion of law contained in Compl. ¶38.

       The correct conclusion of law, based on the statute and the plaintiff’s allegations

of fact, is that these services routinely performed by the landlord between tenants are

“costs of re-renting the premises.” The statute makes it clear that these costs of re-

renting the premises can be recovered by landlord when the plaintiff breaches the lease

by terminating the leasehold early, as was the case here. The determinative factor on

whether or not the landlord can apply the deposit to the costs of re-renting the premises is

whether or not the plaintiff breaches the lease. If the plaintiff fulfilled the full term of the

lease, then the costs of re-renting the apartment routinely performed by landlords

between tenants would not be recoverable. However, these services routinely performed

                                               6



     Case 1:19-cv-00924-NCT-JLW Document 16 Filed 11/21/19 Page 6 of 14
by landlords as a cost of re-renting the premises are recoverable when the tenant breaches

the lease by terminating early, thereby accelerating the expenses and likely requiring the

expenses to be incurred more frequently.

       This subsection of the statute provides that the costs of re-renting the premises,

include “reasonable fees or commissions paid by the landlord to a licensed real estate

broker to re-rent the premises.” N.C.G.S. § 42-51(5). These commissions are only

recoverable in a circumstance where the tenant breaches the lease. While the landlord

may pay the same commissions after the term of the lease expires, without a breach, these

costs cannot be deducted from the deposit. It is the breach by the tenant that makes these

costs recoverable from the deposit.

       Likewise, the routine costs of repainting the apartment are costs incurred for re-

renting the premises, whether they are incurred six months early or after the lease term

expires. However, they are only recoverable when the tenant breaches the lease. These

costs for repainting and cleaning the apartment are still incurred after the lease term, and

before new tenant moves into the apartment, they are just not recoverable from the

previous tenant’s security deposit when the tenant fulfilled his lease.

       The good sense of this interpretation can be understood and appreciated in the

context of the landlord’s duty to mitigate the loss of rents, after a tenant breaches the

lease by early termination. The landlord has a duty to find a new tenant to rent the

apartment. Consider the circumstance where the landlord rightfully informs the new

prospective tenant that he can move into the apartment, but the apartment would not be

repainted, the apartment would not be cleaned, the drip pans would not be replaced and

                                              7



     Case 1:19-cv-00924-NCT-JLW Document 16 Filed 11/21/19 Page 7 of 14
the air filter would not be replaced. In that circumstance, the tenant may very likely

decline to rent that apartment and rent another apartment instead, where the landlord did

repaint and clean the apartment. In that instance the breaching tenant who did not fulfill

his term could still be liable for the rent remaining on the lease since the apartment was

not re-rented.

       It seems axiomatic that trying to re-rent dirty apartments would not be a good

practice for the breaching tenant or for the landlord.

       The breaching tenant receives the benefit of the landlord incurring the costs of re-

renting the premises, the routine repainting and cleaning, which were incurred at that

time of the breach solely due to the breach of the lease by the tenant. The breaching

tenant receives the benefits of the repainting and cleaning, just as the tenant would

receive the benefit of the commissions paid to the real estate broker, due to the fact that

the breaching tenant’s rent obligations are extinguished. It is clear that both repainting

and commissions may be important to re-renting the premises and terminating the

breaching tenant’s obligation to pay future rent through the end of the breaching tenant’s

original lease term. Under the circumstances, it is certainly fair and reasonable to expect

the breaching tenant to pay these expenses, which were incurred as a result of his breach

and work to his benefit.

       Plaintiff’s contention that these costs are damages from normal wear and tear is

misguided. Damages are very different term from costs. The legislature had a purpose

and a meaning when it used the phrase “cost to re-rent” and distinguished it from

“damages.” Damages are recoverable whether or not the tenant breaches the lease, unless

                                              8



     Case 1:19-cv-00924-NCT-JLW Document 16 Filed 11/21/19 Page 8 of 14
those damages are conditions that constitute merely wear and tear. Costs to re-rent can

be recovered whether or not there is any physical damage to the premises, but such costs

to re-rent are only recoverable when the tenant breaches the lease.

       The painting and cleaning services are established, for the purposes of this motion,

as costs incurred for services “routinely perform[ed] between tenants. If this court

concludes that these costs are “costs to re-rent the premises,” then Johnson, as manager of

the apartments for City Plaza, properly applied the Plaintiff-tenant’s deposit and COUNT

ONE of the of the complaint must be dismissed.


       II.    THE CLAIMS ASSERTED AGAINST CITY PLAZA IN COUNT TWO
              UNDER THE NORTH CAROLINA DEBT COLLECTION PRACTICES
              ACT DO NOT STATE A CLAIM FOR RELIEF WHERE PLAINTIFF’S
              TENANT DEPOSIT WAS APPROPRIATELY APPLIED.

       The claim under this COUNT TWO as to City Plaza is based on allegations that

City Plaza is vicarious liability for the actions of Johnson. If the court interprets the

statute as contended by City Plaza in the brief above, then the tenant security deposit was

properly applied by Johnson. Thus, there were no misrepresentations or unfair practices

committed by Johnson. Therefore, there should be no basis for establishing that Johnson

violated the North Carolina Debt Collection Practices Act, N.C.G.S. §§75-50 et seq.

       Defendant Johnson appropriately addressed the handling of Mr. Jones’ security

deposit and appropriately charged amounts to him based on the North Carolina Rental

Security Deposit Act. As such, no false representations were made to Plaintiff, the Better

Business Bureau (“BBB”), or the North Carolina Real Estate Commission (“NCREC”).

Thus, all of Plaintiff Jones’ allegations regarding false representations made under the

                                               9



     Case 1:19-cv-00924-NCT-JLW Document 16 Filed 11/21/19 Page 9 of 14
North Carolina Debt Collection Practices Act fail because no false representations were

made.

        Plaintiff’s claims under that Act based on Johnson’s failing to disclose its attempts

to collect a debt also fail. North Carolina General Statutes Section 75-54(2) requires that

communications attempting to collect a debt must disclose in written communications

that they are attempts to collect a debt. Plaintiff asserts that Defendant Johnson failed to

so disclose in its statutory notice letter under the North Carolina Tenant Security Deposit

Act, in its follow up email regarding the dispute, and in its responses to the BBB and the

NCREC. Plaintiff is not correct based on the court decisions interpreting the North

Carolina Debt Collections Practices Act.

        The North Carolina Debt Collections Practices Act requires first a determination

of whether a communication is an attempt to collect a debt. Wilkes Nat. Bank v.

Halvorsen. 126 N.C. App. 179, 484 S.E.2d 582, rev. denied, 346 N.C. 557, 488 S.E.2d

826 (1997). Once it is established that a document is an attempt to collect a debt, courts

look to the language used in the document, noting that the Act does not require a

recitation of the statutory language in the communication to establish compliance with

the Act. Id. A writing does not violate the Act where it states the specific balance owed,

the time frame for payment, and the consequences of nonpayment. Id.

        In the case before this Court, the initial statutory notice itemized the amounts due

and requested immediate payment. The communication was clearly an attempt to collect

a debt, and as such, as in Wilkes Nat. Bank, no violation of the North Carolina Debt

Collection Practices Act occurred. The email exchange between Jones and Johnson was

                                              10



     Case 1:19-cv-00924-NCT-JLW Document 16 Filed 11/21/19 Page 10 of 14
not a demand for payment. Rather, the email explained Defendant Johnson’s position as

to why amounts were due. It is devoid of a demand for payment, and under Wilkes Nat.

Bank, it would not be considered an attempt to collect a debt. The same is true of

Defendant Johnson’s response to the BBB and the NCREC. Both communications were

to a third party, responding to a Complaint from Plaintiff Jones to those entities. The

communications were a defense to Defendant Johnson’s position to these entities, not a

demand to Jones for payment. As such, neither was an attempt to collect a debt.

       Moreover, there was no misrepresentation with regard to the application of the

deposit to unpaid rent. It is undisputed that there were six days where City Plaza did not

collect any rent after Plaintiff moved out of the apartment. By re-renting the apartment,

the landlord mitigated its damages so that the tenant was no longer responsible for the

rent due from the date of his breach to the end of the term of the lease. Plaintiff is not

entitled to credit against his deposit or against lost rent during the time the apartment

went unrented. Therefore, there is no basis to establish a claim that Johnson demanded

“bogus” rent.

       Because Plaintiff Jones has failed to state a claim under the North Carolina Debt

Collection Practices Act, this Court should dismiss Plaintiff’s Complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim for relief.




                                              11



     Case 1:19-cv-00924-NCT-JLW Document 16 Filed 11/21/19 Page 11 of 14
                                     CONCLUSION

       For the foregoing reasons, this Court should dismiss the Defendant City Plaza

from this action pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

because the Complaint fails to state a claim against City Plaza.

       Respectfully submitted, this the 20th day of November, 2019.



                                          /s/ Jack B. Bayliss, Jr.
                                          Jack B. Bayliss, Jr. (NCSB 8637)
                                          jbayliss@crlaw.com
                                          Rachel S. Decker (NCSB 22020)
                                          rsd@crlaw.com
                                          Attorneys for Defendant City Plaza, LLC
                                          CARRUTHERS & ROTH, P.A.
                                          235 N. Edgeworth St. (27401)
                                          Post Office Box 540
                                          Greensboro, North Carolina 27402-0540
                                          Telephone: 336-379-8651
                                          Facsimile: 336-478-1175




                                            12



     Case 1:19-cv-00924-NCT-JLW Document 16 Filed 11/21/19 Page 12 of 14
                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was served on all

parties to this action by electronically filing the same with the Clerk of Court using the

CM/ECF system, which caused notification of such filing to be emailed to the following

parties of record:

 Jonathan R. Miller                             John L. Wait
 Law Office of Jonathan R. Miller, PLLC         Wait Law, PLLC
 d/b/a Salem Community Law Office               846 West Fourth Street
 717 S. Marshall St., Ste. 105F                 Winston-Salem, NC 27101
 Winston-Salem, NC 27101                        john@wait-law.com
 jmiller@salemcommunitylaw.com                  Attorney for Defendant T.E. Johnson &
 Attorney for Plaintiff                         Sons, Inc.

 Caren D. Enloe
 Smith Debnam Narron Drake
 Saintsing & Myers LLP
 P.O. Box 176010
 Raleigh, NC 27619-6010
 Attorney for Defendant Online
 Information Services, Inc.

       This the 20th day of November, 2019.


                                         /s/ Jack B. Bayliss, Jr.
                                         Jack B. Bayliss, Jr. (NCSB 8637)
                                         jbayliss@crlaw.com
                                         Attorney for Defendant City Plaza, LLC
                                         CARRUTHERS & ROTH, P.A.
                                         235 N. Edgeworth St. (27401)
                                         Post Office Box 540
                                         Greensboro, North Carolina 27402-0540
                                         Telephone: 336-379-8651
                                         Facsimile: 336-478-1175




                                           13



     Case 1:19-cv-00924-NCT-JLW Document 16 Filed 11/21/19 Page 13 of 14
                        UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF NORTH CAROLINA
                         CIVIL ACTION NO. 1:19-cv-00924

MICHAEL B. JONES                            )
                                            )
     Plaintiff,                             )
                                            )
v.                                          )             CERTIFICATION
                                            )             OF WORD COUNT
CITY PLAZA, LLC,                            )
T.E. JOHNSON & SONS, INC., and              )
ONLINE INFOMRATION SERVICES,                )
INC.                                        )
                                            )
     Defendants.                            )


       I certify that the Brief of Defendant City Plaza, LLC and in Support Of Its Motion

To Dismiss (including the body of the brief, headings, and footnotes) complies with Local

Civil Rule 7.3(d).


       Respectfully submitted, this the 21st day of November, 2019.

                           /s/ Jack B. Bayliss, Jr.
                           Jack B. Bayliss, Jr. (NCSB 8637)
                           jbayliss@crlaw.com
                           Rachel S. Decker (NCSB 22020)
                           rsd@crlaw.com
                           Attorneys for Defendant City Plaza, LLC
                           CARRUTHERS & ROTH, P.A.
                           235 N. Edgeworth St. (27401)
                           Post Office Box 540
                           Greensboro, North Carolina 27402-0540
                           Telephone: 336-379-8651
                           Facsimile: 336-478-1175




                                            14



     Case 1:19-cv-00924-NCT-JLW Document 16 Filed 11/21/19 Page 14 of 14
